Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.173 Page 1 of 15




  1
        CENTER FOR DISABILITY ACCESS
  2     Raymond Ballister Jr., Esq., SBN 111282
        Russell Handy, Esq., SBN 195058
  3     Amanda Seabock, Esq., SBN 289900
        Zachary Best, Esq., SBN 166035
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
  6     amandas@potterhandy.com
              Attorneys for Plaintiff
  7
  8                             UNITED STATES DISTRICT COURT
  9                           SOUTHERN DISTRICT OF CALIFORNIA

 10
 11        Orlando Garcia,                   Case No. 3:20-cv-02370-DMS-MDD
 12              Plaintiff,                  First Amended Complaint For
                                             Damages And Injunctive Relief For
 13         v.                               Violations Of: Americans With
                                             Disabilities Act; Unruh Civil Rights Act
 14        LHO Mission Bay Rosie
           Resort, L.P., a
 15        Delaware Limited Partnership;
           LHO Mission Bay Rosie
 16        Lessee, Inc., a Delaware
           Corporation.
 17
                 Defendants,
 18
 19
            Plaintiff Orlando Garcia complains of LHO Mission Bay Rosie Resort,
 20
      L.P. and LHO Mission Bay Rosie Lessee, Inc. (“Defendants”), and alleges as
 21
      follows:
 22
 23
 24      PARTIES:
 25      1. Plaintiff is a California resident with physical disabilities. He is
 26   substantially limited in his ability to walk. He suffers from cerebral palsy. He
 27   has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
 28      2. Defendants own and operate the San Diego Mission Bay Resort located


                                             1

      First Amended Complaint                           3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.174 Page 2 of 15




  1   at 1775 E. Mission Bay Dr., San Diego, California currently and at all times
  2   relevant to this complaint.
  3      3. Plaintiff does not know the true names of Defendants, their business
  4   capacities, their ownership connection to the property and business, or their
  5   relative responsibilities in causing the access violations herein complained of,
  6   and alleges a joint venture and common enterprise by all such Defendants.
  7   Plaintiff is informed and believes that each of the Defendants herein,
  8   including Does 1 through 10, inclusive, is responsible in some capacity for the
  9   events herein alleged, or is a necessary party for obtaining appropriate relief.
 10   Plaintiff will seek leave to amend when the true names, capacities,
 11   connections, and responsibilities of the Defendants and Does 1 through 10,
 12   inclusive, are ascertained.
 13
 14      JURISDICTION:
 15      4. The Court has subject matter jurisdiction over the action pursuant to 28
 16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 18      5. Pursuant to supplemental jurisdiction, an attendant and related cause
 19   of action, arising from the same nucleus of operative facts and arising out of
 20   the same transactions, is also brought under California’s Unruh Civil Rights
 21   Act, which act expressly incorporates the Americans with Disabilities Act.
 22      6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 23   founded on the fact that the real property which is the subject of this action is
 24   located in this district and that Plaintiff's cause of action arose in this district.
 25
 26      PRELIMINARY STATEMENT
 27      7. This is a lawsuit challenging the reservation policies and practices of a
 28   place of lodging. Plaintiff does not know if any physical or architectural


                                                2

      First Amended Complaint                               3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.175 Page 3 of 15




  1   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
  2   violated any construction-related accessibility standard. Instead, this is about
  3   the lack of information provided on the hotel’s reservation website that would
  4   permit plaintiff to determine if there are rooms that would work for him.
  5      8. After decades of research and findings, Congress found that there was
  6   a “serious and pervasive social problem” in America: the “discriminatory
  7   effects” of communication barriers to persons with disability. The data was
  8   clear and embarrassing. Persons with disabilities were unable to “fully
  9   participate in all aspects of society,” occupying “an inferior status in our
 10   society,” often for no other reason than businesses, including hotels and
 11   motels, failed to provide information to disabled travelers. Thus, Congress
 12   decided “to invoke the sweep of congressional authority” and issue a “national
 13   mandate for the elimination of discrimination against individuals with
 14   disabilities,” and to finally ensure that persons with disabilities have “equality
 15   of opportunity, full participation, independent living” and self-sufficiency.
 16      9. As part of that effort, Congress passed detailed and comprehensive
 17   regulations about the design of hotels and motels. But, as importantly,
 18   Congress recognized that the physical accessibility of a hotel or motel means
 19   little if the 61 million adults living in America with disabilities are unable to
 20   determine which hotels/motels are accessible and to reserve them. Thus,
 21   there is a legal mandate to provide a certain level of information to disabled
 22   travelers.
 23      10. But despite the rules and regulations regarding reservation procedures,
 24   a 2019 industry article noted that: “the hospitality sector has largely
 25   overlooked the importance of promoting accessible features to travelers.”
 26      11. These issues are of paramount important. Persons with severe
 27   disabilities have modified their own residences to accommodate their unique
 28   needs and to ameliorate their physical limitations. But persons with disabilities


                                              3

      First Amended Complaint                             3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.176 Page 4 of 15




  1   are never more vulnerable than when leaving their own residences and having
  2   to travel and stay at unknown places of lodging. They must be able to ascertain
  3   whether those places work for them.
  4
  5      FACTUAL ALLEGATIONS:
  6      12. Due to plaintiff’s disability, he is unable to, or seriously challenged in his
  7   ability to, stand, ambulate, reach objects mounted at heights above his
  8   shoulders, transfer from his chair to other equipment, and maneuver around
  9   fixed objects.
 10      13. Thus, Plaintiff needs an accessible guestroom and he needs to be given
 11   information about accessible features in hotel rooms so that he can confidently
 12   book those rooms and travel independently and safely.
 13      14. Plaintiff planned on making a trip in November of 2020 to San Diego.
 14   He had tremendous difficulty in finding a hotel that provided enough
 15   information about accessibility features that would permit him to
 16   independently assess whether the rooms worked for him.
 17      15. Plaintiff felt that the San Diego Mission Bay Resort would work well for
 18   him due to its desirable location price point
 19      16. Thus, on or about October 3, 2020, plaintiff went to the San Diego
 20   Mission Bay Resort website at https:/www.missionbayresort.com/ seeking to
 21   book an accessible room at the hotel.
 22      17. This website reservation site is either maintained and operated by the
 23   defendant or is run by a third party on the defendant’s behalf. It is the official
 24   online reservation system for this hotel.
 25      18. Plaintiff first found that there was no information about the accessibility
 26   of any part or portion of the hotel other than the individual guestrooms. Here,
 27   with few exceptions, the hotel merely made a list of every public space
 28   throughout the hotel and slapped the label “accessible” on it:


                                               4

      First Amended Complaint                               3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.177 Page 5 of 15




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                        5

      First Amended Complaint                     3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.178 Page 6 of 15




  1      19. But just about every hotel has a entrances, public routes, elevators,
  2   check-in desks, exercise facilities, restrooms, restaurants, and parking.
  3   business centers, fitness centers, a registration desk and a restaurant or lounge.
  4   Here, all the hotel did was slap the label “accessible” on all of its public spaces.
  5      20. Claiming something is “accessible” is a conclusion or opinion. Persons
  6   with disabilities do not have to rely upon the naked judgment or conclusions of
  7   the hotel. The ADA specifically mandates that hotels must provide specific
  8   information to persons booking their rooms. Under the ADA, the hotel must
  9   not only identify but “describe accessible features in the hotels and guest rooms
 10   offered through its reservations service in enough detail to reasonably permit
 11   individuals with disabilities to assess independently whether a given hotel or
 12   guest room meets his or her accessibility needs.” 28 C.F.R. 36.302(e)(1)(ii)
 13   (emphasis added to key words). Here, plaintiff has been denied the right.
 14      21. The notable exceptions on this list is the identification of a lift at the pool
 15   and spa. This is helpful information. The rest provides not data or information
 16   that would permit any wheelchair user to conduct an independent assessment.
 17      22. As for the guestroom itself, Plaintiff found that the hotel offered a
 18   “TWO QUEENS GUESTROOM ADA” with a roll-in shower, which was the
 19   room type that plaintiff was looking for.
 20      23. However, the hotel provided scant details about the accessible features
 21   inside the guestroom and some of the details demonstrated a lack of
 22   knowledge about what constitutes accessibility.
 23      24. The entirety of the reservation’s website’s information about the
 24   accessibility of this hotel room (in addition to photos that may or may not be
 25   representative of the actual room) is pasted here:
 26
 27
 28


                                                6

      First Amended Complaint                               3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.179 Page 7 of 15




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12      25. Some of this information is helpful. The fact that the roll-in shower has
 13   grab bars, that the toilet has grab bars, and that the doors are 32 inches in width
 14   are critical pieces of information and precisely the sort of things that
 15   wheelchair users need to know. Instead of merely saying “accessible door,” the
 16   hotel provided the pertinent detail, i.e., 32 inches of clearance. But the hotel
 17   simply does not cover all the critical areas.
 18      26. Plaintiff, like any wheelchair user, simply needs to know some basic
 19   information (actual data, not adjectives) about the core features so that he can
 20   independently assess whether the hotel room works for him. Those core
 21   features for the guestroom itself are simply: (1) entrances; (2) maneuvering
 22   space at bed; (3) toilet; (4) sink; and (5) bath/shower. That’s it. Five critical
 23   areas in the guestroom. Plaintiff does not need an exhaustive list of
 24   accessibility features. Plaintiff does not need an accessibility survey to
 25   determine of a room works for him. Plaintiff, like the vast majority of
 26   wheelchair users, simply needs these handful of areas to be described in
 27   enough detail to permit him to independently assess that the room works for
 28   him and that he can book with confidence.


                                              7

      First Amended Complaint                             3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.180 Page 8 of 15




  1      27. The hotel sufficiently described the doorway entrances. But fell short of
  2   the other four areas. The level of information that plaintiff needs to confidently
  3   book his hotel room is as follows.
  4      • For the beds themselves, the only thing plaintiff needs to know (and the
  5         only thing regulated by the ADA Standards) is whether he can actually
  6         get to (and into) the bed, i.e., that there is at least 30 inches width on the
  7         side of the bed so his wheelchair can pull up next to the bed for transfer.
  8         This is critical information because plaintiff needs to pull his wheelchair
  9         alongside the bed. Here, the website says nothing.
 10      • For the restroom toilet, plaintiff only needs to know two things that
 11         determine if he can transfer to and use the toilet; (1) that the toilet seat
 12         height is between 17-19 inches (as required by the ADA Standards) and
 13         (2) that it has the two required grab bars to facilitate transfer. The
 14         website identifies the grab bars but provides no information about the
 15         height of the toilet. And this is critical. Plaintiff only has the use of one
 16         hand and transferring from wheelchair to toilet is difficulty and
 17         dangerous for him. He needs information abut the height of the toilet.
 18      • For the restroom sink, the two things that will determine whether
 19         plaintiff can use the sink from his wheelchair: (1) can he safely get his
 20         knees under the toilet? To wit: does the sink provide the knee clearance
 21         (27 inches high, 30 inches wide, 17 inches deep) and is any plumbing
 22         under the sink wrapped with insulation to protect against burning
 23         contact? The second thing is whether the lavatory mirror is mounted at
 24         a height so that wheelchair users can sue it. A simple statement like: “the
 25         lavatory sink provides knee clearance of at least 30 inches wide, 27
 26         inches tall and 17 inches deep, all of the under-sink plumbing is
 27         wrapped, and the lowest reflective edge of the mirror is no more than 40
 28         inches high.” But, here, not only does the hotel website say nothing


                                              8

      First Amended Complaint                              3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.181 Page 9 of 15




  1         about the sink, the photo shows partially exposed plumbing, a mirror
  2         that looks clearly too high, and an indication that there may not be the
  3         required knee clearance under the sink. But, again, there is no
  4         description or details provided about this sink.
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27      • Finally, for the roll-in shower, plaintiff needs to know only a couple of
 28         things: (1) whether it has a an in-shower seat (and if so, whether can fold


                                             9

      First Amended Complaint                            3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.182 Page 10 of 15




   1         out of the way); (2) that there are grab bars mounted on the walls; (3) that
   2         there is a detachable hand-held shower wand for washing himself and
   3         (4) that the wall mounted accessories and equipment are all within 48
   4         inches height. On this score, the hotel website says nothing more than
   5         “roll-in shower with grab bars” but it does provide some photos that
   6         show more information (assuming they are representative photos) but
   7         also depict a fixed (non-foldable shower seat) which would violate
   8         section 608.4 of the ADA Standards. So, the plaintiff is left with
   9         uncertainties about the accessibility of this shower.
  10     28. This small list of items are the bare necessities that plaintiff must know
  11   to make an independent assessment of whether the “accessible” hotel room
  12   works for him. These things comprise the basics of what information is
  13   reasonably necessary for plaintiff (or any wheelchair user) to assess
  14   independently whether a given hotel or guest room meets his or her
  15   accessibility needs.
  16     29. Other accessibility requirements such as slopes of surfaces, whether the
  17   hand-held shower wand has a non-positive shut off valve, the temperature
  18   regulator, the tensile strength and rotational design of grab bars, and so many
  19   more technical requirements under the ADA are beyond what is a reasonable
  20   level of detail and plaintiff does not expect or demand that such information is
  21   provided.
  22     30. But because the defendant has failed to identify and describe—and/or
  23   failed to provide the necessary information to the third party operator of the
  24   website reservation system—the core accessibility features in enough detail to
  25   reasonably permit individuals with disabilities to assess independently whether
  26   a given hotel or guest room meets his accessibility needs, the defendant fails
  27   to comply with its ADA obligations and the result is that the plaintiff is unable
  28   to engage in an online booking of the hotel room with any confidence or


                                              10

       First Amended Complaint                            3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.183 Page 11 of 15




   1   knowledge about whether the room will actually work for him due to his
   2   disability.
   3     31. This lack of information created difficulty for the plaintiff and the idea
   4   of trying to book this room -- essentially ignorant about its accessibility --
   5   caused difficulty and discomfort for the Plaintiff and deterred him from
   6   booking a room at the San Diego Mission Bay Resort.
   7     32. Plaintiff lives in Los Angeles but travels to San Diego on a consistent and
   8   regular basis for a variety of reasons, primary among them is his work as an
   9   ADA tester. Plaintiff frequents businesses to determine if they have complied
  10   with the anti-discrimination mandates of the ADA. Plaintiff will continue his
  11   work as an ADA tester into the foreseeable future and will be travelling
  12   regularly to the San Diego area.
  13     33. Assuming that COVID doesn’t continue to be an issue, the plaintiff is
  14   planning on making the trip sometime between June and July of 2021.
  15     34. As a veteran ADA tester, Plaintiff is aware that he needs to return to the
  16   hotel website and to patronize the hotel in order to have standing to see that
  17   the hotel comes into compliance with the ADA’s mandate regarding its
  18   reservation policies. Thus, plaintiff will use the hotel’s website reservation
  19   system to book a room and travel to the San Diego Mission Bay Resort when it
  20   has been represented to him that the hotel’s website reservation system is
  21   accessible. Plaintiff will be discriminated against again, i.e., be denied his
  22   lawfully entitled access, unless and until the defendant is complies with the
  23   law.
  24     35. Plaintiff would like to patronize this hotel but is deterred from doing so
  25   because of the lack of detailed information through the hotel’s reservation
  26   system.
  27     36. Plaintiff has reason and motivation to use the defendant’s hotel
  28   reservation and to stay at the defendant’s hotel in the future. Among his


                                             11

       First Amended Complaint                            3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.184 Page 12 of 15




   1   reasons and motivations are to assess these policies and facilities for
   2   compliance with the ADA and to see his lawsuit through to successful
   3   conclusion that will redound to the benefit of himself and all other similarly
   4   situated as well as the fact that plaintiff finds this hotel to be centrally located
   5   to many of the places he intends to visit.
   6     37. Plaintiff routinely revisits and uses the facilities and accommodations
   7   of places he has sued to confirm compliance and to enjoy standing to
   8   effectuate the relief promised by the ADA.
   9
  10   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  11   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  12   Defendants.) (42 U.S.C. section 12101, et seq.)
  13     38. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  14   again herein, the allegations contained in all prior paragraphs of this
  15   complaint.
  16     39. Under the ADA, it is an act of discrimination to fail to make reasonable
  17   modifications in policies, practices, or procedures when such modifications
  18   are necessary to afford goods, services, facilities, privileges advantages or
  19   accommodations to person with disabilities unless the entity can demonstrate
  20   that taking such steps would fundamentally alter the nature of those goods,
  21   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
  22   12182(B)(2)(A)(ii).
  23     40. Specifically, with respect to reservations by places of lodging, a
  24   defendant must ensure that its reservation system, including reservations
  25   made by “any means,” including by third parties, shall:
  26                    a. Ensure that individuals with disabilities can make
  27                         reservations for accessible guest rooms during the same
  28                         hours and in the same manner as individuals who do not


                                               12

       First Amended Complaint                              3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.185 Page 13 of 15




   1                       need accessible rooms;
   2                    b. Identify and describe accessible features in the hotels and
   3                       guest rooms offered through its reservations service in
   4                       enough detail to reasonably permit individuals with
   5                       disabilities to assess independently whether a given hotel
   6                       or guest room meets his or her accessibility needs; and
   7                    c. Reserve, upon request, accessible guest rooms or specific
   8                       types of guest rooms and ensure that the guest rooms
   9                       requested are blocked and removed from all reservations
  10                       systems.
  11            See 28 C.F.R. § 36.302(e).
  12     41. Here, the defendant failed to modify its reservation policies and
  13   procedures to ensure that it identified and described accessible features in the
  14   hotels and guest rooms in enough detail to reasonably permit individuals with
  15   disabilities to assess independently whether a given hotel or guest room meets
  16   his or her accessibility needs and failed to ensure that individuals with
  17   disabilities can make reservations for accessible guest rooms during the same
  18   hours and in the same manner as individuals who do not need accessible
  19   rooms.
  20
  21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  23   Code § 51-53.)
  24     42. Plaintiff repleads and incorporates by reference, as if fully set forth
  25   again herein, the allegations contained in all prior paragraphs of this
  26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  27   that persons with disabilities are entitled to full and equal accommodations,
  28   advantages, facilities, privileges, or services in all business establishment of


                                             13

       First Amended Complaint                           3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.186 Page 14 of 15




   1   every kind whatsoever within the jurisdiction of the State of California. Cal.
   2   Civ. Code §51(b).
   3     43. The Unruh Act provides that a violation of the ADA is a violation of the
   4   Unruh Act. Cal. Civ. Code, § 51(f).
   5     44. Defendants’ acts and omissions, as herein alleged, have violated the
   6   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
   7   reservation policies and practices.
   8     45. Because the violation of the Unruh Civil Rights Act resulted in difficulty
   9   and discomfort for the plaintiff, the defendants are also each responsible for
  10   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
  11
  12
              PRAYER:
  13
              Wherefore, Plaintiff prays that this Court award damages and provide
  14
       relief as follows:
  15
           1. For injunctive relief, compelling Defendants to comply with the
  16
       Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  17
       plaintiff is not invoking section 55 of the California Civil Code and is not
  18
       seeking injunctive relief under the Disabled Persons Act at all.
  19
           2. Damages under the Unruh Civil Rights Act, which provides for actual
  20
       damages and a statutory minimum of $4,000 for each offense.
  21
  22
  23
  24
  25
  26
  27
  28


                                              14

       First Amended Complaint                             3:20-cv-02370-DMS-MDD
Case 3:20-cv-02370-DMS-MDD Document 9 Filed 01/07/21 PageID.187 Page 15 of 15




   1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   2   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
   3
   4   Dated: January 7, 2021          CENTER FOR DISABILITY ACCESS
   5
                                             By: /s/ Russell Handy              .
   6
                                             Russell Handy
   7                                         Attorney for Plaintiff
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                            15

       First Amended Complaint                             3:20-cv-02370-DMS-MDD
